DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, 15 recites the limitation "the speed of sound".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamida et al. (US 20200049361), hereinafter referred to as Minamida. 
Re claim 1, 9, 17, Minamida teaches a climate control system comprising:
a heat exchanger (e.g. 52) comprising a conduit (e.g. 59) to flow refrigerant therethrough;
a refrigerant leak detection system (87) coupled to the heat exchanger (fluidly coupled in the same environment), wherein the refrigerant leak detection system comprises:
a transmitter (¶ 185, “ultrasonic transmitter”) configured to emit an acoustic wave (¶ 185, “ultrasound wave”);
a receiver (¶ 185, “ultrasonic receiver”) configured to detect the acoustic wave;
¶ 185, “the interior of the room”) outside the conduit (¶ 185, “The ultrasonic sensor 87 is constituted by an ultrasonic transmitter that emits an ultrasound wave to the interior of the room, and an ultrasonic receiver that receives an ultrasound wave reflected from the wall surface or the like of the room”); and
a controller (e.g. 57) coupled to the transmitter and the receiver (¶ 185, “The ultrasonic sensor 87 is also electrically connected to the indoor-unit control unit 57 so that a detection signal can be transmitted”), wherein the controller is configured to:
determine a time of flight (¶ 185, “If refrigerant leaks within the room, velocity changes when the ultrasound wave travels through a portion where the concentration of the refrigerant is high, and the time taken from emission to reception of the ultrasound wave changes accordingly. Based on the change, the refrigerant concentration can be determined”) for the acoustic wave between the transmitter and the receiver; and
determine whether a refrigerant is present in the space based on the time of flight (¶ 185, “If refrigerant leaks within the room, velocity changes when the ultrasound wave travels through a portion where the concentration of the refrigerant is high, and the time taken from emission to reception of the ultrasound wave changes accordingly. Based on the change, the refrigerant concentration can be determined”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 3, 11 and 21, Minamida teaches the refrigerant leak detection system of claim 1 and climate control system of claim 9 and method of claim 17, comprising a blower (53) configured to induce a flow of air across the conduit, wherein the controller is configured to initiate an increase of a speed of the blower as a result of determining that refrigerant is present in the space (¶ 191, “In the embodiment described above, a case has been described as an example in which if refrigerant leaks, the indoor fan 53 is controlled to forcibly operate with a maximum number of revolutions”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 4, 12 and 22, Minamida teaches the refrigerant leak detection system of claim 1 and climate control system of claim 9 and method of claim 17, wherein the controller is configured to cause an actuation of a valve or a change in a speed of a compressor of the climate control system as a result of determining that refrigerant is present in the space (¶ 168, “However, the control of the air conditioner 100, which is performed after an ignition possibility has occurred, is not limited to this. For example, control may be performed to reduce the frequency of the compressor 21 after a leak. When an ignition possibility has occurred during the execution of the cooling operation mode, the indoor expansion valve 54 may be closed so as not to supply further refrigerant to the indoor heat exchanger 52”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 5 and 18, Minamida teaches the refrigerant leak detection system of claim 1 and method of claim 17, comprising: a transceiver comprising the transmitter and the receiver (the examiner notes that since the transmitter and the receiver are together then there is an implicit transceiver); and a reflector configured to reflect the acoustic wave from the transmitter toward the receiver (¶ 185, “and an ultrasonic receiver that receives an ultrasound wave reflected from the wall surface or the like of the room”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a 

Re claim 10, Minamida teaches the climate control system of claim 9, wherein the space is adjacent a connection joint of the conduit ( ¶ 77, “The indoor unit 50 further includes an indoor liquid refrigerant pipe 58 that connects the liquid-side end of the indoor heat exchanger 52 and the liquid-refrigerant connection pipe 6, and an indoor gas refrigerant pipe 59 that connects the gas-side end of the indoor heat exchanger 52 and the gas-refrigerant connection pipe 7”, the examiner notes that there is a connection joint in order to connect the indoor unit to the connection pipes as explained in ¶ 77).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida, as applied to claim 1, 9 and 17 above, in view of Yajima (JP 2000249435), hereinafter referred to as Yajima.

Re claim 2, 13 and 20, Minamida teaches the system and method of claim 1, 9 and 17. Minamida does not explicitly teach the limitation of wherein the controller is configured to determine that refrigerant is present in the space when the determined time of flight is above a threshold.
However, Yajima also concerned with refrigerant leak in an air conditioning system comprises a controller configured to determine that refrigerant is present in the space when the determined time of flight is above a threshold (see abstract “A leak detection section measures arrival time required front the generation section 21 to the reception section 22. Further, the leak detection section sets time the ultrasonic waves reach with no refrigerant leak from. the generation section 21 to the reception section 22, as a reference time. Once any refrigerant leak is caused, refrigerant concentration in the air is changed to change a sound velocity. Since the arrival time is hereby changed, the leak detection section judges to be refrigerant leak when a time difference between the reference time and the arrival time becomes a predetermined judgement time or more”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Minamida and integrated wherein the controller is configured to determine that refrigerant is present in the space when the determined time of flight is above a threshold, as taught by Yajima, in order to improve reliability of detection of refrigerant leak (see Yajima abstract).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, .

Claim(s) 6-7, 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida, as applied to claim 1, 9 and 17 above, in view of Wrobel (US 20190204289), hereinafter referred to as Wrobel.

Re claim 6, 14, Minamida teaches the system of claim 1 and 9. Minamida does not explicitly teach the limitation of comprising a reverberation chamber comprising a plurality of perforations, wherein the transceiver and the reflector are disposed within the reverberation chamber.
However, Wrobel teaches an ultrasonic sensing system configured to measure fluids comprises a reverberation chamber (110, 120) comprising a plurality of perforations (see Fig 1 and 2), wherein a transceiver and a reflector (113 is the transceiver and reflector) are disposed within the reverberation chamber (see Fig 1 and 2).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Minamida and integrated a reverberation chamber comprising a plurality of perforations, wherein the transceiver and the reflector are disposed within the reverberation chamber, as taught by Wrobel, since is well known the capability to perform emissions and immunity measurements with larger working volume than possible in anechoic chambers.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 7, 15 and 19, Minamida teaches the system and method of claim 1, 9 and 17. In light of the modification made by Wrobel to the system of Minamida, the limitation of “wherein the transmitter is configured to emit the acoustic wave into the reverberation chamber such that the acoustic wave is reflected across the reverberation chamber to impact the receiver; and wherein the controller is configured to determine the speed of sound based on a time of flight of the acoustic wave after it has reflected across the reverberation chamber to impact 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 8, 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida, as applied to claim 1, 9 and 17 above.

Re claim 8, 16, 23, Minamida teaches the system of claim 1, 9 and 17. Minamida implicitly teaches a frequency in the system used by the sensor 87. Minamida does not explicitly teach the limitation of wherein the acoustic wave has a frequency greater than 20 kHz.
However, the examiner recognizes that the general concept of using the frequency (i.e. khz) as a result-effective variable in ultrasonic sensors falls within the realm of common knowledge as obvious mechanical expedient (see i.e. US 20190170603 and US Pat No. 5,060,507). Therefore, at the time the invention was made it would have been obvious for a person of ordinary skilled in the art to have modified Minamida and configured the acoustic wave has a frequency greater than 20 kHz, for the purpose of greater performance, since it has been held 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        02/11/2021